Citation Nr: 1130024	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  96-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder.  


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.

In a rating decision, dated in July 1995, the RO denied the Veteran's claim of service connection for PTSD.

This matter was most recently before the Board of Veterans' Appeals (Board) in February 2000, when the claim was remanded to the RO (via the Appeals Management Center (AMC), in Washington, DC).

In a March 2010 decision, the Board denied service connection for an innocently acquired psychiatric disability manifested by PTSD and secondary drug or alcohol abuse.  The issue of service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, was remanded to the RO for additional development pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the March 2010 remand action, the Board directed the RO to obtain an addendum to the February 2008 VA medical opinion or afford the Veteran another VA examination to clarify the nature of diagnosis and likely etiology of the reported generalized anxiety disorder.  

In December 2010, the RO obtained a medical opinion from the VA examiner performed the February 2008 VA examination.  However, in the opinion, the VA examiner addressed the claimed diagnosis of PTSD, but did not address whether the Veteran's current psychiatric disorder to include generalized anxiety disorder was due to an event or incident of his period of active service.  

As this VA examination response does not comply with the requested action, further development must be undertaken.  

The U. S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that this matter should be remanded for compliance with the remand order.  The RO should afford the Veteran a VA psychiatric examination and obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current innocently acquired psychiatric disorder to include generalized disorder had its clinical onset in service or is related to disease or injury in service.

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Also, as noted, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must consider in the instant case whether the Veteran has any psychiatric disability that is etiologically related to his military service.

The medical evidence shows that the Veteran had diagnoses of generalized anxiety disorder and depressive disorder.  The February 2008 VA psychiatric examination shows a diagnosis of generalized anxiety disorder.  VA treatment records dated in January 2010 show a diagnosis of depressive disorder.  

The record shows that the Veteran received treatment for psychiatric disorders in the VA healthcare system.  The RO should conduct a search for and associate with the claims folder copies of the Veteran's VA treatment records dated from January 2011 to present from the Florida VA healthcare system.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent non-VA treatment records.    

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claims including any evidence of in-service treatment for his claimed psychiatric disorders.   

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate steps to obtain copies of all VA records of the Veteran's treatment for the claimed psychiatric disorder since January 2011 from the VA healthcare system.  These should be incorporated into the claims file.  

2.  The RO should take appropriate steps to contact the Veteran and ask him to identify all non-VA medical treatment for the claimed psychiatric disorder.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file.  The letter should invite him to submit any pertinent medical evidence in support of his claims to VA.

3.  The RO then should schedule the Veteran for a VA psychiatric examination to determine nature and likely etiology of the claimed psychiatric disorder.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all current psychiatric diagnoses in accordance with the DSM-IV.  Any necessary psychological or other indicated testing should be performed.

The RO should ask the examiner to render a medical opinion that addresses whether it is at least as likely as not that any current acquired psychiatric disability to include a generalized anxiety disorder or a depressive disorder had its clinical onset in service or is due to an event or incident of the Veteran's period of active service.  When rendering such an opinion, the examiner should specifically address the findings of the February 2008 VA examination.

The rationale for all opinions expressed should be provided.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

4.  Following completion of all indicated development, the RO should readjudicate the claim of service connection for a psychiatric disorder other than PTSD in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


